Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2019

                                      No. 04-19-00510-CV

                                          IN RE S.E.,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-1049-CV
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        The reporter’s record in this case was originally due August 26, 2019. This court granted
the court reporter’s first request for an extension of time to file the record until September 25,
2019. On September 30, 2019, the court reporter requested an additional thirty days to file the
reporter’s record. The request is GRANTED. It is therefore ORDERED that the court reporter
file the reporter’s record no later than October 25, 2019. FURTHER REQUESTS FOR
EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE DISFAVORED.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk